Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melanie Chernoff on 1/6/2020.

The application has been amended as follows: 
The specification has been amended as follows:
[0058] 	As illustrated in Figure 2, the calculation means 52 of the processing unit 5[[0]] detect the stance phase and the swing phase by detecting, for each cycle, two peaks of different values in the variation of the value of the angle of flexion of the knee 22 over time, a first low-value peak corresponding to the stance phase, and a second high-value peak corresponding to the swing phase.

[0067] 	According to a possible variant, instead of stopping the activation of the


[0089] 	According to one possible variant, the stimulation intensity controlled by the processing unit 5[[0]] at the electrodes 4 increases when the angle of flexion of the knee 22 increases during the pre-swing sub-phase and the initial swing sub-phase.

[0104] 	As represented in Figure 9, the method for processing a signal for the
processing unit 5[[0]] comprises the following steps:
- step 100: receiving a measurement signal from the sensors 3 allowing to measure an
angle of flexion of the knee 22 of the lower limb 20 of the individual 2;
- step 200: determining the value of the angle of flexion of the knee 22 from the
measurement signal received in the previous step 100 and determining a swing phase of a walking cycle of the individual from the value of the angle of flexion of the knee;
- step 300: generating a control signal only in the swing phase detected in the previous
step 200.

The claims have been amended as follows:

Claim 7 (Currently Amended) The device according to claim 1, wherein the one or more processors 

Claim 11 (Currently Amended) A computer program product comprising program code instructions recorded on a non-transitory computer medium for performing steps of a processing method for the one or more processors of claim 10,
wherein said steps comprise:
receiving measurement signals from the sensors allowing to measure an angle of flexion of the knee of a lower limb of an individual;
determining the value of the angle of flexion of the knee from the measurement signals and determining the swing phase in a walking cycle of the individual;
generating a control signal only during the swing phase detected in the previous step, so that:
the electrodes generate electrical stimulation which is a function of the angle of flexion of the knee and the intensity of which increases with the decrease of the angle of flexion of the knee upon re-extension of the knee during the swing phase;
when said program is run on a computer.

Claim 12 (Canceled).

Reasons for Allowance
Claims 1-11 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
See rationale given under Allowable Subject Matter in previous office action of 9/24/2020.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN T KUO/Primary Examiner, Art Unit 3792